DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 7/14/2022 wherein claims 1, 11, 17, 19 and 20 have been amended, claims 23 and 24 are new and claim 3 has been cancelled
Claims 1-2, 5-9 and 11-24 are presented for examination on the merits. The following rejections are made.


Response to 1.132 Declaration
The declaration under 37 CFR 1.132 filed 7/14/2022 is insufficient to overcome the rejection of claims 1-3, 5-9 and 11-22 based upon 103 over Takeda et al. (US 6200680) in view of Joerger et al. (US 2006/0083710) as set forth in the last Office action.
The declaration suggests Takeda’s ZnO particles do not exhibit the same antimicrobial activity as the ZnO particles capable by the instant invention and so Takeda is not appropriate as prior art. 
  The declaration is insufficient because the data is not supportive of the broad suggestion that the instant particles are superior to Takeda’s particles. Although the ZnO particles of the instant invention appear to have superior antibacterial efficacy against S. aureus, such a superior outcome is not observed against E. coli as a 3200 MIC is sufficiently close to 3125 that the difference is not considered critical. Moreover, the instant claims are not limited to ZnO nor do the claims reflect the criticality of the ZnO which enables the particles to be more effective against S. aureus as depicted in the declaration.  The claims must be commensurate in scope to what is being provided as unexpected results which is currently not the case. See MPEP 2145. 

Response to Applicants’ Arguments
Applicants arguments filed 7/14/2022 regarding the rejection of claims 1-3, 5-9 and 11-22 made by the Examiner under 35 USC 103 over Takeda et al. (US 6200680) in view of Joerger et al. (US 2006/0083710) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 1/14/2022.
In regards to the 103 rejection, Applicant asserts the following:
The declaration demonstrates the novelty of the claimed invention.
In response to A, Applicant is directed to paragraphs 3-5 to the Examiner’s response to the declaration.

Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9 and 11-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 6200680) in view of Joerger et al. (US 2006/0083710).
Example 40 teaches adding 15 parts zinc oxide (see instant claims 5 and 6) particles obtained by the method of Example 32 (zinc oxide with a particle size of 2 microns and a BET specific surface area of greater than 15 m2/g – see column 96, line 25- column 97, line 39) and 485 parts polycarbonate (see instant claims 7 and 8) resin pellets which is molded into a plate (container for packaging and/or storing food) (see instant claims 9, 11-16 and 19). The mixture is melt-kneaded to obtain a molten mixture having uniformly dispersed therein 3% of zinc oxide particles (see column 102, lines 50-62) (see instant claims 17 and 18). However, Takeda more broadly teaches that the particles may be present in the composition in an amount ranging from 0.1-99% by weight (see column 11, lines 15-20) (see instant claims 2, 21 and 22). See MPEP 2144.05(I).
Takeda discloses that their zinc oxide preparations exhibit antibacterial activity against S. aureus and E. coil (see column 77, line 3 and 45, columns 97-98 and claim 12) (see instant claim 24)
The zinc oxide particles are to have a size of from 0.005-10 microns. It is noted that the instant range of 0.5-5 microns lies entirely within Takeda’s contemplated range. See MPEP 2144.05(I). 
Takeda discloses that their zinc oxide resins products can be used to wrap food, be used as a plate (used in food industry) or used in cosmetic formulations (see claim 11) (see instant claims 9, 11-16 and 19).
Takeda recognizes at column 42, lines 60-65 states that spherical or nearly spherical particles are “easily dispersed and hardly broken by mechanical shear when compounded”. Takeda goes on to define “spherical” as a particle having a major axis/minor axis ratio being 1.0 or greater and smaller than 1.2 (see column 42, lines 65-67). Thus, Takeda provides spherical particles according to that instantly claimed. As it pertains to the instantly claimed percentages of particles having a minimum sphericity, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
As it relates to the property of the antimicrobial agent not migrating out of the solid material, such a property is inherent to that of Takeda. Takeda discloses a composition that is the same as that of the claims, e.g. zinc oxide particles dispersed in a solid polycarbonate or a solid polymethyl methacrylate matrix. Therefore, Takeda’s composite must also not exhibit zinc oxide migration.  See MPEP 2112.01(II).
It is acknowledged that Takeda does not require their process of producing the zinc oxide particles include the “…nebulization…. of a liquid solution containing a precursor to one or more inorganic material(s), from which the particles are to be formed…” as required by instant claims 20 and 23. However, as far as the Examiner can tell, the particles produced by a nebulization and quenching processes are essentially identical to the particles of Takeda despite Takeda not disclosing the claimed nebulization process or having a quenching temperature. It is further pointed out that these limitations are essentially a product-by-process limitations. 
In regard to the particles properties, Takeda states that their particles “are finely dispersed without undergoing secondary agglomeration” (see column 15, lines 27-28), are to be “spherical” which “means that the composite particle assumes a round shape as a whole with its L/B ratio (major axis (L)/minor axis (B)) being 1.0 or greater and smaller than 1.2” (see column 27, lines 25-30 and Example 32: L/B ratio of 1.06) and have a specific area greater than or equal to 15 m2/g (e.g. 16.9 m2/g (see Example 32)). Each of these properties as described by Takeda are the same as the properties recited by the instant claims. 
In regards to the requirement that at least 90% of the microparticles are non-aggregated, Takeda teaches that their particles are well dispersed without aggregating (see column 44, lines 46-55). As it pertains to being at least 90% non-aggregated, the Examiner finds that this would have been obvious as reducing agglomeration to the point to where the composition is free of particle aggregation is the goal of Takeda. As such, it would be reasonable to interpret ‘at least 90%” to be obvious over Takeda’s free of particle aggregation. 
Regarding the microparticles being ‘uniformly distributed within the matrix’, Takeda teaches throughout their specification that the metal oxide is to be homogenously dispersed in the polymer material. Example 14, for example, teaches producing a uniform zinc oxide solution and adding said zinc oxide solution dropwise to a continuously stirred solution of polymer to produce a dispersion of fine particles which the Examiner equates to ‘uniformly distributed’.
Although Takeda teaches that their particle formulation may be molded into a plate (which the Examiner has broadly construed as a “container” for the storage and/or packaging of food), Takeda fails to teach the zinc oxide composition as forming all or part of bottles, flasks, jars, boxes, cans, barrels, tanks and various containers used for packaging and/or storage of food, dietetic, cosmetic, dermatological or pharmaceutical products. 
Joerger is directed to articles having antimicrobial activity wherein the antimicrobial property is enhanced by addition of metal salts such as zinc oxide (see [0054]). Exemplified articles include containers, bottles, jars, cans, plates and packages for food (see claim 17) (see instant claim 16).  It would have been obvious to modify form the antimicrobial polycarbonate zinc oxide articles of Takeda to take the form of an antimicrobial container, bottle, jar, can, plate or a package for food with a reasonable expectation for success
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Potentially Relevant Prior Art
Xing et al. (US 2017/0044021)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611